BARKETT, Judge.
This is a pro se appeal by the defendant pursuant to Rule of Appellate Procedure 9.140(g) governing appeals from summary denials of Florida Rule of Criminal Proce*804dure 3.850 motions for post-conviction relief.
The trial court denied the defendant’s motion without an evidentiary hearing. Defendant alleges ineffective assistance of counsel which is an allegation of a factual nature. The trial court incorrectly determined that the underlying appeal was dis-positive of this issue. See Jones v. State, 384 So.2d 736 (Fla. 4th DCA 1980). Accordingly, we reverse for an evidentiary hearing solely on the issue of ineffective assistance of counsel. In all other respects the trial court’s order is affirmed.
AFFIRMED IN PART; REVERSED IN PART.
GLICKSTEIN and WALDEN, JJ., concur.